 

Exhibit 10.4

 

AMENDMENT NUMBER TWO TO CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER TWO TO CREDIT AGREEMENT (this “Amendment”), dated for
reference purposes as of May 3, 2016, is entered into by and among, on the one
hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and, collectively, as the
“Lenders”), CITY NATIONAL BANK, a national banking association, as the
administrative agent (in such capacity, together with any successor thereto,
“Administrative Agent”) and collateral agent (in such capacity, together with
any successor thereto, “Collateral Agent”), and, on the other hand, MEDLEY LLC,
a Delaware limited liability company (“Borrower”), and in light of the
following:

 

WITNESSETH

 

WHEREAS, Borrower, Lenders and Agents are parties to that certain Credit
Agreement, dated as of August 19, 2014, as amended by that certain Amendment
Number One to Credit Agreement and Consent, dated as of August 12, 2015 (as so
amended, and as the same may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agents and the Lenders make certain
amendments to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agents and the Lenders
are willing to provide such consents and to agree to such amendments to the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          Defined Terms. Initially capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

2.Amendments to the Credit Agreement.

 

(a)Section 1.01 (Definitions). Section 1.01 of the Credit Agreement is amended
as follows:

 

i.The following defined terms and their accompanying definitions are amended and
restated as follows:

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include (i) any Person that directly or indirectly owns 10% or more
of any class of Equity Interests of the Person specified or that is an officer
or director of the Person specified, (ii) each director (or comparable manager)
of the Person specified and (c) each partnership in which the Person specified
is a general partner. Notwithstanding the foregoing, as it relates to the
Borrower or any other Subsidiary, the term “Affiliate” shall not include any
Fund, Fund-Related Entity or SPE Investment, except with respect to Section
6.07.



 



 1 

 

  

“Available Amount” shall mean, on any date of determination (the “Reference
Date”), the result of (without duplication):

 

(a)          an amount determined on a cumulative basis equal to 100% of Core
Net Income for the period (taken as one accounting period) commencing on the
first day of the fiscal quarter of the Borrower ending on June 30, 2014 and
ending of the last day of the most recently ended fiscal quarter or fiscal year,
as applicable, for which financial statements and certificates required to be
delivered pursuant to Section 5.04(a) or Section 5.04(b), as the case may be,
and Section 5.04(c), have been delivered to the Administrative Agent, plus

 

(b)          the Net Cash Proceeds from issuances of Equity Interests (other
than Disqualified Stock) of the Borrower after the date hereof, to the extent
such Net Cash Proceeds are actually received by the Borrower (excluding (i) any
such Net Cash Proceeds applied to repay or retire indebtedness, (ii) any such
Net Cash Proceeds of a Qualified Public Offering and (iii) any Net Cash Proceeds
received under Section 6.06(a)(vii)(B)), less the aggregate amount of Restricted
Payments as of the Reference Date made pursuant to Section 6.06(a)(iii), minus

 

(c)          the sum of (i) Restricted Payments as of the Reference Date made
pursuant to Sections 6.06(a)(v)(B) and 6.06(a)(vi) and (ii) investments or
expenditures as of the Reference Date made pursuant to (A) subclause (y) of
clause (iv)(c) of the proviso to Section 6.04(f), (B) subclause (y) of clause
(ii)(C) of Section 6.04(b)and (C) Section 6.04(h) (excluding investments made
pursuant thereto from the Net Cash Proceeds of a Qualified Public Offering).

 

“Core Net Income” shall mean, for any period, (a) the net income (or loss) of
the Borrower and the Subsidiaries for such period determined on a standalone
basis in accordance with GAAP; provided that there shall be excluded (i) the
income of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (ii) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary of
the Borrower, (iii) the income of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or a Wholly Owned
Subsidiary of the Borrower) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or a
Loan Party by such Person during such period; and (iv) unrealized income or
losses associated with investments permitted under Section 6.04 and any other
assets recorded at fair value in accordance with GAAP; plus (b) to the extent
deducted in determining such net income (or loss) of the Borrower and the
Subsidiaries for such period, the sum during such period of (i) reimbursable
expenses associated with the launch of Funds or Fund-Related Entities to the
extent reimbursable in accordance with the relevant Management Agreements or
other governing documents relating to such Fund or Fund-Related Entity, (ii) the
aggregate amount of one-time severance costs described in Schedule 1.01(b)
hereto, and (iii) the amortization of any one-time equity compensation expense
associated with grants of restricted Equity Interests; plus (c) the realized net
income (or loss) of any SPE Investment for such period determined on a
standalone basis in accordance with GAAP, to the extent attributable to the
Borrower or a Subsidiary; minus (d) any deferred financing expenses payable
during such period.

 



 2 

 

 

“Fund” shall mean (i) each of the funds listed on Schedule 3.26(a)(i) hereto as
of the Closing Date and (ii) each other fund, fund-of-funds or collective
investment vehicle managed, administered or advised by the Borrower or any
Affiliate thereof, other than a Fund-Related Entity or a Separately Managed
Account. For the avoidance of doubt, the term “Fund” shall not include any SPE
Investment.

 

“Fund-Related Entity” shall mean, with respect to any Fund, any feeder fund,
employee investment vehicle, holding company or other vehicle for a portfolio
investment of a Fund, or other ancillary vehicle affiliated with such Fund
which, in each case, does not receive, or directly pay, any Management Fees (in
each case excluding any Subsidiary). For the avoidance of doubt, the term
“Fund-Related Entity” shall not include any SPE Investment.

 

“Subsidiary” shall mean any subsidiary of the Borrower, excluding each SPE
Investment, each Fund and each Fund-Related Entity.

 

“Total Net Debt” shall mean, at any time, the total Indebtedness of the Borrower
and the Subsidiaries at such time on a standalone basis (excluding Indebtedness
of the type described in clause (j), clause (k) and clause (l) of the definition
of such term, except, in the case of such clause (l), to the extent of any
unreimbursed drawings thereunder, and excluding any SPE Investment Preferred
Obligations that a Borrower or a Subsidiary, as a result of its interest in a
SPE Investment, is required to treat as non-recourse Indebtedness in accordance
with GAAP), net of Unrestricted Cash on deposit or credit to a deposit account
or securities account that is subject to a control agreement pursuant to which
the Collateral Agent has a perfected, first priority interest in such
Unrestricted Cash. Notwithstanding the foregoing, in respect of any
determination of the Net Leverage Ratio for purposes of Sections
6.04(b)(ii)(C)(y), 6.04(f)(iv)(C)(2)(y), 6.04(h)(ii) and 6.06(v) and (vi), Total
Net Debt shall be calculated (without duplication of any Loans outstanding
hereunder) as if all Loans available under the Revolving Credit Facility were
fully drawn on such date of determination.

 

ii.The following new defined terms are added in proper alphabetical order:

 

“SPE Investment” means a Person in which a Borrower or a Subsidiary makes an
investment primarily for the purpose of seeding or otherwise investing in new
asset management products, which Person was not a Loan Party immediately prior
to May 3, 2016.

 

“SPE Investment Preferred Obligations” means the obligation of any SPE
Investment with respect to any preferred Equity Interests issued by such SPE
Investment. For the avoidance of doubt, all SPE Investment Preferred Obligations
shall be in all respects non-recourse to the Borrower and its Subsidiaries.

 

(b)Section 6.01 (Indebtedness). Section 6.01 of the Credit Agreement is amended
as follows:

 

i.Subsection (n) of such Section is amended by deleting the “and” at the end of
such subsection.

 

ii.Subsection (o) of such Section is amended by replacing the period at the end
of such subsection with “;”

 



 3 

 

 

iii.The following are added as new subsections (p), (q) and (r) of such Section:

 

(p)          the SPE Investment Preferred Obligations, to the extent that a
Borrower or a Subsidiary is required to treat the same as non-recourse
Indebtedness in accordance with GAAP;

 

(q)          (i) unsecured Indebtedness arising solely with respect to the
Disqualified Stock issued by SIC Advisors, LLC to the “Dealer Manager” under the
Dealer Manager Agreement of SIC Advisors LLC on the terms and conditions set
forth in that certain Amendment No. 3 to Limited Liability Company Agreement of
SIC Advisors LLC dated January 29, 2016, without further amendment, and (ii)
other unsecured Indebtedness arising solely with respect to any similar
Disqualified Stock issued by other Subsidiaries to such Dealer Manager, in each
case, on terms and conditions that are substantially similar to those applicable
to the Disqualified Stock issued by SIC Advisors, LLC as described in clause
(q)(i) above; and

 

(r)          other unsecured Indebtedness of the Borrower or the Subsidiaries,
to the extent that the proceeds of such unsecured Indebtedness is applied to
prepay the Term Debt Obligations in accordance with Section 2.13(b) of the Term
Loan Agreement.

 

3.          Consent under Intercreditor Agreement. Section 2.04(g)(iii)(B) of
the Intercreditor Agreement requires that no Term Loan Document (as defined
therein) may be amended for the purpose of permitting additional mandatory
prepayments without the prior consent of Revolver Collateral Agent (as defined
therein). Collateral Agent, in its capacity as Revolver Collateral Agent under
the Intercreditor Agreement, by its execution hereof, hereby consents to the
amendment of Section 2.13(b) of the Term Loan Credit Agreement, which provides
that certain additional mandatory prepayments, on the terms and conditions
contemplated under that certain first amendment to the Term Loan Credit
Agreement (the “TL Amendment”) to be entered into by Borrower contemporaneously
with this Amendment.

 

4.          Conditions Precedent to Effectiveness. The satisfaction (or waiver
in writing by Agents) of each of the following shall constitute conditions
precedent to the effectiveness of this Amendment:

 

(a)          Agents shall have received this Amendment, duly executed and
delivered by the parties hereto, and the same shall be in full force and effect.

 

(b)          Agents shall have received a reaffirmation and consent
substantially in the form attached hereto as Exhibit A, duly executed and
delivered by each Guarantor which shall be in full force and effect.

 

(c)          Agents shall have received the TL Amendment, duly executed and
delivered by the parties thereto and in form and substance reasonably
satisfactory to Agents.

 

(d)          After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof) on and as of
the date hereof as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date).

 



 4 

 

 

(e)          There is no action, suit, proceeding, or arbitration (irrespective
of whether purportedly on behalf of any Loan Party or any of its subsidiaries)
at law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or, to the actual knowledge of Borrower, threatened
in writing against or affecting any Loan Party or any of its subsidiaries, that
could reasonably be expected to have a Material Adverse Effect on any Loan Party
or any of its subsidiaries, or could reasonably be expected to materially and
adversely affect such Person’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s ability to repay any or
all of the Loans when due).

 

(f)          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.

 

(g)          All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

5.          Representations and Warranties. Borrower hereby represents and
warrants to Agent as follows:

 

(a)          Each Loan Party is duly organized and validly existing, in good
standing under the laws of the State of its formation and is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on such Person.

 

(b)          Borrower has all requisite power to execute and deliver this
Amendment and the other Loan Documents to which it is a party, and to borrow the
sums provided for in the Credit Agreement. Each Loan Party has all governmental
licenses, authorizations, consents, and approvals necessary to own and operate
its Assets and to carry on its businesses as now conducted and as proposed to be
conducted, other than licenses, authorizations, consents, and approvals that are
not currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect. The execution, delivery, and
performance by Borrower of this Amendment and the other Loan Documents have been
duly authorized by Borrower and all necessary action in respect thereof has been
taken, and the execution, delivery, and performance thereof do not require any
consent or approval of any other Person that has not been obtained.

 

(c)          The execution, delivery, and performance by Borrower of this
Amendment and the other Loan Documents to which it is or will be a party, do not
and will not: (i) violate (A) any provision of any federal (including the
Exchange Act), state, or local law, rule, or regulation (including Regulations
T, U, and X of the Federal Reserve Board) binding on any Loan Party, (B) any
order of any domestic governmental authority, court, arbitration board, or
tribunal binding on any Loan Party, or (C) the Organizational Documents of any
Loan Party, or (ii) contravene any provisions of, result in a breach of,
constitute (with the giving of notice or the lapse of time) a default under, or
result in the creation of any Lien (other than a Permitted Lien) upon any of the
Assets of any Loan Party pursuant to, any contractual obligation of such Loan
Party, or (iii) require termination of any contractual obligation of any Loan
Party, or (iv) constitute a tortious interference with any contractual
obligation of any Loan Party.

 

(d)          Other than such as may have previously been obtained, filed, or
given, as applicable, no consent, license, permit, approval, or authorization
of, exemption by, notice to, report to or registration, filing, or declaration
with, any governmental authority or agency is required in connection with the
execution, delivery, and performance by the Loan Parties of this Amendment or
the Loan Documents.

 



 5 

 

 

(e)          This Amendment and the other Loan Documents to which Borrower is a
party, when executed and delivered by Borrower, will constitute, the legal,
valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as the enforceability hereof or
thereof may be affected by: (i) bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally, and (ii) the limitation of certain remedies by certain equitable
principles of general applicability.

 

(f)          No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened in writing that could reasonably be expected to have: (i) a material
adverse effect on any Loan Party’s ability to repay the Obligations or (ii) a
Material Adverse Effect on any Loan Party

 

(g)          No Default or Event of Default has occurred and is continuing as of
the date of the effectiveness of this Amendment.

 

(h)          No event or development has occurred as of the date of the
effectiveness of this Amendment which could reasonably be expected to result in
a Material Adverse Effect with respect to any Loan Party.

 

(i)          The representations and warranties set forth in this Amendment, in
the Credit Agreement, as amended by this Amendment and after giving effect to
this Amendment, and the other Loan Documents to which Borrower is a party are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date).

 

(j)          This Amendment has been entered into without force or duress, of
the free will of Borrower, and the decision of Borrower to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of each decision.

 

(k)          It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

6.          APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING APPLICABLE LAW, WAIVER OF JURY
TRIAL AND JURISDICTION SET FORTH IN SECTIONS 9.07, 9.11, and 9.15 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

7.          Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification shall have been agreed to by each of the parties and
reduced to writing in its entirety and signed and delivered by each party.

 

8.          Counterpart Execution. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 



 6 

 

 

9.          Effect on Loan Documents.

 

(a)          The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any Agent or any Lender under the Credit Agreement or any other
Loan Document. Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The consents and modifications set forth
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall neither excuse
any future non-compliance with the Loan Documents nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further
waiver, consent or amendment or other matter under the Loan Documents, and shall
not be construed as an indication that any future waiver or amendment of
covenants or any other provision of the Credit Agreement will be agreed to, it
being understood that the granting or denying of any waiver or amendment which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agents and the Lenders. To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.

 

(b)          Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)          To the extent that any of the terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

(d)          This Amendment is a Loan Document.

 

(e)          Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

10.         Entire Agreement. This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 



 7 

 

 

11.         Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

12.         Reaffirmation of Obligations. Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with any Loan Document to Collateral Agent, on behalf and for the benefit of
each Lender and Bank Product Provider, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.

 

13.         Ratification. Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as modified and amended hereby.

 

14.         Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

15.         Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

[Signature pages follow]

 



 8 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  MEDLEY LLC,   a Delaware limited liability company, as Borrower       By:    
Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT]

 

 

 

 

  CITY NATIONAL BANK,       a national banking association, as Administrative
Agent, Collateral Agent and as a Lender, and as Revolver Collateral Agent under
the Intercreditor Agreement       By:     Name:     Title:  

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT]

 

 

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

Reference is hereby made to that certain AMENDMENT NUMBER TWO TO CREDIT
AGREEMENT AND CONSENT, dated as of May __, 2016 (the “Amendment”), by and among
MEDLEY LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and CITY NATIONAL BANK, a
national banking association (“CNB”), as administrative agent and collateral
agent for the Lenders and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, “Agent”). All initially
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Credit Agreement dated as of August
14, 2014, as amended by Amendment Number One to Credit Agreement and Consent,
dated as of August 12, 2015 (as so amended, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and Among Borrower, the Lenders and Agents. The
undersigned Guarantors each hereby (a) represents and warrants to Agent that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or Governmental
Authority, or of the terms of its Organizational Documents, or of any contract
or undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Credit Agreement and the
consents set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agents and the Lenders under any Loan Documents to
which it is a party; (d) reaffirms, acknowledges and agrees that it has granted
to Collateral Agent a perfected security interest in the Collateral in order to
secure all of its present and future Indebtedness under the Loan Documents to
which it is a party; (e) restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement and other Loan Documents to
which it is a party effective as of the date of the Amendment; (f) confirms that
all Indebtedness of the Guarantors evidenced by the Loan Documents to which they
are a party are unconditionally owing by it to Agents and the Lenders, without
offset, defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever; and (g) agrees that each of the Loan Documents to which
it is a party is and shall remain in full force and effect. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, they each understand that neither any Agent nor
any Lender has any obligation to inform it of such matters in the future or to
seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of New York.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

  MEDLEY CAPITAL LLC, as Guarantor       By:     Name: Richard T. Allorto, Jr.  
Title: Chief Financial Officer       MOF II MANAGEMENT LLC, as Guarantor      
By:     Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer       MOF
III MANAGEMENT LLC, as Guarantor       By:     Name: Richard T. Allorto, Jr.  
Title: Chief Financial Officer       MEDLEY SMA ADVISORS LLC, as Guarantor      
By:     Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer      
MEDLEY GP HOLDINGS LLC, as Guarantor       By:     Name: Richard T. Allorto, Jr.
  Title: Chief Financial Officer       MEDLEY GP LLC, as Guarantor       By:    
Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER TWO TO CREDIT
AGREEMENT]

 



 

 

